I N THE COURT OF APPEALS OF TENNESSEE

                                   EASTERN SECTI ON                 FILED
                                                                    November 1, 1995
J ERRY COLLI NS, d / b/ a W        ESTSI DE )    C/ A NO. 03A01- 9507- CH- 0021 6
                                                              Cecil Crowson, Jr.
EQUI PMENT COM      PANY, I NC. ,           )                       Appellate C ourt Clerk
                                            )    GREENE CHANCERY
      Pl a i nt i f f - Appe l l a nt ,     )
                                            )    HON. DENNI S H. I NMAN,
v.                                          )    J UDGE
                                            )
GREENE COUNTY BANK,                         )    AFFI RMED I N PART,
                                            )    VACATED I N PART,
      De f e nda nt - Appe l l e e .        )    AND REM ANDED




J . RONNI E GREER, Gr e e ne vi l l e , f or Pl a i nt i f f - Appe l l a nt .

KENNETH CLARK HOOD, ROGERS, LAUGHLI N, NUNNALLY, HOOD & CRUM,
Gr e e ne vi l l e , f or De f e nda nt - Appe l l e e .




                                     O P I N I O N




                                                            Fr a nks . J .




               I n t hi s di s put e be t we e n pl a i nt i f f bor r owe r a nd

d e f e n d a nt l e nde r , t he Tr i a l Cour t e nt e r e d s umma r y j udgme nt f o r

t h e d e f e nda nt a nd pl a i nt i f f ha s a ppe a l e d.

               Pl a i nt i f f Col l i ns be ga n ope r a t i ng W s t Si de Tr a c t or
                                                                  e

Co mp a n y, I nc . ( WST) f or i t s owne r , Ke nne t h M l one i n 1986.
                                                           a

Pl a i n t i f f a nd M l one a gr e e d t ha t Pl a i nt i f f woul d be c ome t he
                       a

o wn e r of W i n e xc ha nge f or pa yi ng t he c ompa ny' s de bt s .
             ST
Pl a i n t i f f s i mul t a ne ous l y owne d a nd r a n W s t Si de Equi pme nt
                                                           e

Co mp a n y ( W , a us e d e q ui pme nt t r a di ng bus i ne s s .
               SE)                                                                  The

b u s i n e s s a r r a nge me nt be t we e n Pl a i nt i f f a nd M l one c ont i nue d
                                                                    a

u n t i l 1992, whe n W be c a me de l i nque nt wi t h i t s de a l e r s a nd
                       ST

s u p p l i e r s a nd c l os e d.

                 I n 1990, Pl a i nt i f f pl e dge d hi s home a nd f a r m a s

c o l l a t e r a l f or a $125, 000 l oa n f or W f r om de f e nda nt Gr e e ne
                                                  ST

Co u n t y Ba nk.        Ul t i ma t e l y , de f e nda nt f or e c l os e d on t he pr ope r t y

a n d p l a i nt i f f ' s e f f or t s t o pr e ve nt t he f or e c l os ur e t hr ough

l i t i g a t i on f a i l e d.

                 Pl a i nt i f f t he n f i l e d t hi s a c t i on a l l e gi ng t ha t

i l l e g a l hol ds ha d be e n pl a c e d on hi s c he c ki ng a c c ount , t ha t

o r a l r e pr e s e nt a t i ons r e ga r di ng t he c r os s - c ol l a t e r a l i z a t i on

c l a u s e i n t he de e d of t r us t c ons t i t ut e d f r a udul e nt i nduc e me n t

t o e n t e r a c ont r a c t , a nd t ha t s t a t e me nt s by ba nk of f i c i a l s

c o n s t i t ut e d t or t i ous i nt e r f e r e nc e wi t h t he bus i ne s s

r e l a t i ons hi p be t we e n pl a i nt i f f a nd M l one .
                                                       a

                 The Tr i a l Cour t gr a nt e d s umma r y j udgme nt on a l l

i s s ue s .    Af t e r gi vi ng Appe l l a nt a n a ddi t i ona l t wo we e ks t o

f i l e n ot i c e s of hol ds t ha t ha d be e n pl a c e d on hi s a c c ount , t h e

Co u r t f ound t ha t none of t he hol ds pr oduc e d we r e wi t hi n t he

r e g u l a t i on' s one ye a r l i mi t a t i ons pe r i od.         The Cour t a l s o

c on c l u de d t ha t r e s j udi c a t a a nd c ol l a t e r a l e s t oppe l ba r r e d t h e

c l a i m of f r a udul e nt i ndu c e me nt t o e nt e r a c ont r a c t .            Fur t he r ,

t h e c o ur t de t e r mi ne d t ha t t he bus i ne s s r e l a t i ons hi p a l l e ge d l y

i n t e r f e r e d wi t h wa s pr os pe c t i ve i n na t ur e a nd t hi s

j u r i s d i c t i on doe s not r e c ogni z e a c a us e of a c t i on f or

p r o s p e c t i ve i nt e r f e r e nc e .

                  Pl a i nt i f f c l a i ms t ha t Gr e e ne Count y Ba nk vi ol a t e d 1 2

                                                  2
C. F. R. 2 29 1 e t . s e q. ( c o mmonl y known a s Re gul a t i on CC) by

p l a c i n g i mpr ope r hol ds o n hi s c he c ki ng a c c ount s .                             The s t a t u t e

o f l i mi t a t i ons f or Re gul a t i on CC pr ovi de s t ha t a c t i ons mus t b e

b r o u g h t " wi t hi n one ye a r a f t e r t he da t e of t he oc c ur r e nc e of

t h e v i ol a t i on i nvol ve d. "              12 C. F. R. 229. 21 ( 1992) .                       At t he

h e a r i n g on t he mot i on f or s umma r y j udgme nt a nd a f t e r be i ng

g i v e n a n a ddi t i ona l t wo we e ks , pl a i nt i f f c oul d not pr oduc e a n y

h o l d not i c e s da t e d wi t hi n one ye a r of t he f i l i ng of t he s ui t .

                  Pl a i nt i f f a r gue s t ha t t he hol ds r e pr e s e nt e d a

c o n t i n ui ng oc c ur r e nc e a nd t he s t a t ut e of l i mi t a t i ons be ga n t o

r u n , f or a l l vi ol a t i ons , f r om t he da t e of t he l a s t hol d.                                    Th i s

a r g u me nt i s wi t hout me r i t .                The l a s t hol d not i c e i s da t e d mo r e

t h a n o ne ye a r f r om t he f i l i ng of t he s ui t a nd i s i t s e l f

o u t s i de t he l i mi t a t i ons pe r i od, a nd whi l e a " c ont i nui ng

v i o l a t i on" t he or y ha s be e n us e d t o pr e ve nt t he s t a t ut e of

l i mi t a t i ons f r om b a r r i ng e mpl oyme nt di s c r i m na t i on, s e e , e . g . ,
                                                                 i

Ha v e n s Re al t y Cor p. v . Col e man, 455 U.S. 363, 71 L. Ed. 2d 21 4 ,

1 0 2 S. Ct . 1114 ( 1982) , t he c a s e s c i t e d by pl a i nt i f f f a i l t o

p r o v i de a ny r a t i ona l e f or a ppl i c a t i on of t he t he or y t o t he s e

c i r c u ms t a nc e s .     Pl a i nt i f f r e c e i ve d wr i t t e n not i c e s i nf or mi ng

h i m o f e a c h a l l e ge d vi ol a t i on.                 The r e wa s no c onc e a l me nt of

h i s r i ght s or l a c k of oppor t uni t y t o pur s ue t he s e c l a i ms a s

s o o n a s t he y a r os e a nd we f i nd no r e a s on why t he s t a t ut e of

l i mi t a t i ons s houl d n ot ba r t hi s c l a i m.

                   Pl a i nt i f f a s k e d t he Tr i a l Cour t t o a l t e r or a me nd

t h e s u mma r y j udgme nt on t he ba s i s of hi s di s c ove r y of a not i c e



    1
       1 2 C. F . R. 2 2 9 . 2 1 i s e n t i t l e d " Av a i l a b i l i t y o f F u n d s a n d Co l l e c t i o n o f
    Ch e c k s " a n d g o v e r n s t h e p r o c e d u r e s wh i c h b a n k s mu s t f o l l o w i n ma k i n g
    d e p o s i t s a v a i l a b l e t o c u s t o me r s .

                                                           3
o f a hol d on hi s ba nk a c c ount t ha t ha d oc c ur r e d wi t hi n t he o n e

y e a r s t a t ut e o f l i mi t a t i ons pe r i od, a nd a l l e ge d a l t e r a t i ons 2

o f a b a nk doc ume nt .                The mot i on wa s de ni e d.

                   W t he r t o gr a nt a ne w t r i a l ba s e d on ne wl y
                    he

d i s c o v e r e d e vi de nc e i s di s c r e t i ona r y wi t h t he t r i a l j udge .

S e a y v . Ci t y o f Knox v i l l e , 654 S. W 2d 397 ( Te nn. App. 1983) .
                                                .

Th e mo vi ng pa r t y mus t de mons t r a t e t ha t t he ne w e vi de nc e wa s

n o t k nown pr i or t o or du r i ng t r i a l a nd t ha t i t c oul d not ha v e

b e e n a s c e r t a i ne d b y t he e xe r c i s e of r e a s ona bl e di l i ge nc e .

Al s o t o be c ons i de r e d by t he Tr i a l J udge i s whe t he r a ne w

t r i a l ba s e d on s uc h e vi de nc e woul d c ha nge t he r e s ul t .                                    Le e pe r

v . Co o k , 688 S. W 2d 94 ( Te nn. App. 1985) .
                     .

                   Pl a i nt i f f f ou nd t he hol d s l i ps by s e a r c hi ng t hr ou g h

h i s r e c or ds a nd t he ba nk doc ume nt , a l l e ge dl y a l t e r e d, wa s

t u r n e d ove r t o pl a i nt i f f dur i ng di s c ove r y.                          Ac c or di ngl y,

p l a i n t i f f wa s i n pos s e s s i on of                   t he r e c or ds a nd doc ume nt whi l e

t he c a s e wa s b e i ng l i t i ga t e d.                  He wa s gi ve n a ddi t i ona l t i me

a f t e r t he he a r i ng on t he s umma r y j udgme nt t o t i me l y pr oduc e

h o l d n ot i c e s .       W a gr e e wi t h t he Tr i a l J udge t ha t pl a i nt i f f
                              e

d i d n o t e xe r c i s e r e a s ona bl e di l i ge nc e i n pr e s e nt i ng t he s e

c l a i ms a nd a f f i r m hi s d e ni a l of t he mot i on t o a l t e r or a me nd

t h e j u dgme nt .

                   Ne xt , p l a i nt i f f i ns i s t s r e s j udi c at a a nd c ol l a t e r a l

e s t o p p e l s houl d not ba r hi s a c t i on.

                   A de t e r mi na t i on of whe t he r a n a c t i on i s ba r r e d by

r e s j u di c at a i s a n a ppr opr i a t e us e of s umma r y j udgme nt .                                      By r d



    2
        Th e a l l e g e d a l t e r a t i o n s o f t h e b a n k d o c u me n t a r e e v i d e n c e d b y t h e
    d i f f e r e n t t y p e wr i t e r p r i n t u s e d f o r t h e l a s t s e n t e n c e .  ( De p o s i t i o n o f
    Dr . Al f o n s o Lu c e r o , P h . D. ) .

                                                             4
v . Ha l l , 847 S. W 2d 208 ( Te nn. 1993) .
                     .

               Re s j udi c at a ba r s a s e c ond s ui t be t we e n t he s a me

p a r t i e s o n t he s a me c a us e of a c t i on a s t o a l l i s s ue s whi c h

we r e o r c oul d ha ve be e n l i t i ga t e d i n t he f or me r s ui t .             Sc al e s

v . S c al e s , 564 S. W 2d 667 ( Te nn. App. 1977) .
                         .                                             The pa r t y

a s s e r t i ng t he de f e ns e mu s t de mons t r a t e : ( 1) t ha t t he

u n d e r l yi ng j udgme nt wa s r e nde r e d by a c our t of c ompe t e nt

j u r i s d i c t i on; ( 2) t ha t t he s a me pa r t i e s we r e i nvol ve d i n bo t h

s u i t s , ( 3) t ha t t he s a me c a us e of a c t i on wa s i nvol ve d i n bot h

s u i t s , a nd ( 4) t ha t t he unde r l yi ng j udgme nt wa s on t he me r i t s .

 Le e v . Hal l , 790 S. W 2d 293, 294 ( Te nn. App. 1990) .
                          .

               Col l a t e r a l e s t oppe l , i n c ont r a s t , ba r s a s e c ond s u i t

b e t we e n t he s a me pa r t i e s on a di f f e r e nt c a us e of a c t i on whe r e

t he i s s ue s we r e a c t ua l l y l i t i ga t e d a nd de t e r mi ne d i n t he

f or me r s ui t .    Sc al e s .   Pl a i nt i f f a r gue s t he j udge i nc or r e c t l y

g r a n t e d s umma r y j udgme nt be c a us e t he t hi r d e l e me nt of r e s

j u d i c a t a, i . e . , t he s a me c a us e of a c t i on, wa s not me t .

               The pr i or l i t i ga t i on s ought t o e nj oi n t he

f o r e c l os ur e on Appe l l a nt ' s f a r m a nd home .        Thos e pr ope r t i e s

h a d b e e n pl e dge d unde r a 1990 l oa n a gr e e me nt .            A c r os s -

c ol l a t e r a l i z a t i on c l a us e i n t ha t a gr e e me nt s t a t e d t ha t t he

c ol l a t e r a l f r om t he l oa n wa s a l s o t o be us e d a s s e c ur i t y f o r

o t h e r l oa ns out s t a ndi ng t o W a nd W
                                        SE     ST, a nd t he de e d of t r u s t

wa s n o t t o be r e l e a s e d u nt i l t he l oa ns out s t a ndi ng ha d be e n

p a i d.   Pl a i nt i f f c l a i ms t ha t he wa s not a wa r e of t hi s c r os s -

c ol l a t e r a l i z a t i on c l a us e whe n he s i gne d t he doc ume nt .

               Pl a i nt i f f a r gue s t he pr e vi ous l i t i ga t i on s ought t o

p r e v e n t f or e c l os ur e on hi s f a r m be c a us e t he Ba nk ha d i mpa i r e d

h i s a b i l i t y t o pa y t hr ough t he wr ongf ul r e pos s e s s i on of hi s

                                                5
e q u i p me nt .      He di s t i ngui s he s t he pr e vi ous c l a i ms f r om hi s

p r e s e nt c l a i m, whi c h i s c ha r a c t e r i z e d a s f r a udul e nt i nduc e me nt

t o e n t e r i nt o t he De e d of Tr us t c ont a i ni ng c r os s -

c ol l a t e r a l i z a t i on l a ngua ge .     He a r gue s t ha t t he or a l

r e p r e s e nt a t i ons we r e ma de t o hi m i ndi c a t i ng t ha t hi s f a r m a n d

h o me woul d be r e l e a s e d upon r e pa yme nt of t he l oa n.

                    The Tr i a l Cour t de a l i ng wi t h t he pr i or l i t i ga t i on

a dd r e s s e d t he c r os s - c ol l a t e r a l i z a t i on c l a us e dur i ng t he

p l a i n t i f f ' s e f f or t t o e nj oi n t he f or e c l os ur e :

                    Now t he f i r s t ma t t e r - t ha t i s , t h e of f e r t o
                    di s c ha r ge t he not e di r e c t l y s e c ur e d by t he de e d o f
                    t r us t - t ha t , o f c our s e , i s t he c r os s -
                    c ol l a t e r a l i z a t i on c l a us e i s s ue . I ' ve de a l t wi t h i t .
                    The Cour t of Appe a l s ha s de a l t wi t h i t .               I ' m boun d
                    by i t .        Thos e c l a us e s a r e va l i d, a nd f a i l ur e t o r e a d
                    t he l a ngua ge , a nd I ' m s ur e M . Col l i ns i s t e l l i ng
                                                                     r
                    t he t r ut h.         He di dn' t r e a d t he l a ngua ge .       He di dn ' t
                    r e a l i z e t he s i gni f i c a nc e of i t , but t he c a s e a r e
                    l i t e r a l l y l e gi on i n t hi s s t a t e t ha t s a y t ha t f a i l ur e
                    t o r e a d l a ngua ge t ha t i s t he r e t o r e a d i s not a
                    de f e ns e t o e nf or c e me nt of t ha t l a ngua ge .

                    The Tr i a l Cou r t he l d t hi s c l a i m wa s ba r r e d unde r

e i t h e r r e s j udi c a t a or c ol l a t e r a l e s t oppe l be c a us e t he pr i o r

a c t i o n' s

                    s ol e pur pos e [ wa s ] t he e nj oi ni ng of t he f or e c l os u r e
                    by t he ba nk on t he de e d of t r us t .                At t ha t t i me ,
                    e ve r yt hi ng t h a t c oul d ha ve be e n known a bout t ha t
                    s i t ua t i on wa s known.          The r e we r e no be l a t e d
                    r e ve l a t i ons of f a c t .      The onl y t hi ng t ha t oc c ur r e d
                    a f t e r t ha t s u i t wa s t he f or e c l os ur e a nd i t oc c ur r e d
                    be c a us e t he Cour t r e f us e d t o e nj oi n i t . . . Col l i ns '
                    c l a i m t ha t t h e ba nk f r a udul e nt l y i nduc e d hi m t o
                    e nt e r i nt o t ha t c r os s c ol l a t e r a l i z a t i on a gr e e me nt or
                    mi s r e pr e s e nt e d f a c t s t o hi m s uc h t ha t he s i gne d i t
                    wi t h a mi s a ppr e he ns i on of i t s e f f e c t . . . c oul d a nd
                    s houl d ha ve b e e n r a i s e d a t t ha t t i me wi t hi n t he
                    c onf i ne s of t ha t s ui t s i nc e i t di d ha ve a s i t s s ol e
                    pur pos e . . . t h a t f or e c l os ur e s a l e . . . M . Col l i ns i s
                                                                              r
                    ba r r e d b y c ol l a t e r a l e s t oppe l i n t ha t r e ga r d. . . . "

                    The s t a t ut e g ove r ni ng i nj unc t i ons of f or e c l os ur e s

r e q u i r e s t ha t :


                                                    6
                Cont e nt s of Appl i c a t i on f or I nj unc t i on. - - The pa r t y
                a ppl yi ng f or r e l i e f i n s uc h c a s e s ha l l di s t i nc t l y
                s t a t e how, whe n, a nd t o whom t he de bt or a ny pa r t o f
                de bt s e c ur e d a f or e s a i d ha s be e n pa i d, or a ny
                c i r c ums t a nc e s of f r a ud whi c h vi t i a t e t he c ont r a c t " .

T. C. A. 29- 23- 202 ( 1980) ( e mpha s i s a dde d) .

                The e s t oppe l of a j udgme nt or de c r e e e xt e nds t o a l l

ma t t e r s ma t e r i a l t o t he de c i s i on of t he c a s e whi c h t he pa r t i e s

e x e r c i s i ng r e a s ona bl e di l i ge nc e mi ght ha ve br ought f or wa r d a t

t he t i me .     M Ki nne y v . W dne r , 746 S. W 2d 699 ( Te nn. App.
                   c              i                .

1987) .      A pl a i nt i f f ma y not r e s e r ve a t he or y whi c h s uppor t s

h i s a c t i on f or a s e c ond l a ws ui t .        I d.

                Pl a i nt i f f ' s c l a i m s e e ks r e l i e f on t he ba s i s of

f r a u d u l e nt i nduc e me nt i n e nt e r i ng i nt o t he Tr us t De e d.              By t h e

t e r ms of t he s t a t ut e , t he i s s ue of f r a ud s houl d ha ve be e n

l i t i g a t e d i n t he pr i or pr oc e e di ng.       I n t he pr e vi ous

p r o c e e di ng, t he i s s ue of t he c r os s - c ol l a t e r a l i z a t i on c l a us e

wa s a c t ua l l y l i t i ga t e d a nd de t e r mi ne d. The r e a r e no ne w f a c t s

wh i c h we r e not known or ne w i s s ue s whi c h c oul d not ha ve be e n

p r e s e n t e d a t t ha t t i me .     Ac c or di ngl y, t he Tr i a l J udge pr ope r l y

g r a n t e d s umma r y j udgme nt on t hi s i s s ue .

                Fi na l l y, p l a i nt i f f c ont e nds t he Tr i a l J udge wa s i n

e r r o r i n gr a nt i ng s umma r y j udgme nt on t he i s s ue of t or t i ous

i nt e r f e r e nc e wi t h p l a i nt i f f ' s bus i ne s s r e l a t i ons hi p.

Pl a i n t i f f a l l e ge d t ha t t he ba nk, t hr ough i t s a ge nt s a nd

e mp l o y e e s t or t i ous l y de s t r oye d " t he bus i ne s s r e l a t i ons hi p

b e t we e n J e r r y Col l i ns . . . a nd Ke nne t h M l one . . . " .
                                                         a                                   The

i n t e r f e r e nc e c ompl a i ne d of oc c ur r e d i n 1991 whe n a ba nk

o f f i c e r r e f us e d t o ma ke a l oa n t o W s t Si de Tr a c t or a nd
                                                   e

a l l e g e dl y t ol d M l one t ha t pl a i nt i f f wa s s t e a l i ng hi m bl i nd
                         a

a n d " c a r r yi ng [ hi m] o f f . "     Pl a i nt i f f t e s t i f i e d t ha t a s a

                                                  7
r e s u l t M l one a nd h i s f a mi l y woul d not a s s i s t pl a i nt i f f i n
             a

t a k i n g out a l oa n, woul d not pl e dge a ddi t i ona l c ol l a t e r a l t o

a l l o w hi m t o bor r ow mor e mone y, a nd e ve nt ua l l y e vi c t e d

p l a i n t i f f ' s bus i ne s s f r om t he pr ope r t y.                       The bus i ne s s

s u b s e q ue nt l y f ol de d.

                   The Tr i a l Cour t c onc l ude d t he di s i nt e gr a t i on of t h e

b u s i n e s s r e l a t i ons hi p wa s pr os pe c t i ve a nd t he r e i s no c a us e o f

a c t i o n i n Te nne s s e e f or t or t i ous i nt e r f e r e nc e wi t h a

p r o s p e c t i ve bus i ne s s r e l a t i ons hi p.

                   The r e a r e di s put e d i s s ue s of ma t e r i a l f a c t a s t o

wh e t h e r t he a l l e ge d i nt e r f e r e nc e wa s wi t h a n e xi s t i ng bus i n e s s

r e l a t i ons hi p.         Ac c or di n gl y, i t i s a ppr opr i a t e t o r e ma nd t hi s

c a s e f or a de t e r mi na t i o n of whe t he r t he e l e me nt s of t hi s t o r t
             3
e xi s t .

                   Appe l l e e r e s p onds t ha t i n a ny e ve nt t he a c t i on i s

b a r r e d by t he one ye a r s t a t ut e of l i mi t a t i ons §28- 3- 104 4 .                                       Th e

a p p l i c a bl e s t a t ut e o f l i mi t a t i ons i s de t e r mi ne d by t he

a l l e ga t i ons o f t he c omp l a i nt .                   He r e t he da ma ge a l l e ge d i s t h e

l o s s o f M l one ' s bus i ne s s r e l a t i ons hi p a nd f i na nc i a l ba c ki n g ,
             a

wh i c h l e d t o t he c l os e of t he bus i ne s s .                            Pl a i nt i f f ' s c l a i m

    3
      Th e e l e me n t s o f t h e t o r t o f i n t e r f e r e n c e wi t h b u s i n e s s r e l a t i o n s a r e :
    t he exi s t e nc e of a va l i d bus i ne s s r e l a t i on ( not nec e s s a r i l y evi de nc e d by
    a n enf or c e a bl e cont r a c t ) or expe c t a nc y;                  k n o wl e d g e o f t h e r e l a t i o n s h i p
    or e xpe c t a nc y on t he pa r t of t he i nt e r f e r e r ;                    a n i nt e nt i ona l
    i n t e r f e r e n c e i n d u c i n g o r c a u s i n g a b r e a c h o r t e r mi n a t i o n o f t h e
    r e l a t i ons hi p or expe c t a nc y;            a n d r e s u l t a n t d a ma g e t o t h e p a r t y wh o s e
    r e l a t i ons hi p or expe c t a nc y had be e n di s r upt e d.                     Ka n Co n s t r u c t i o n a n d
    Cl e a n i n g Co r p . I n c . , v . T a t u m, 1 9 9 3 W 4 3 4 7 4 1 ( Te n n . Ap p . 1 9 9 3 ) , c i t i n g
                                                                      L
    4 5 Am. J u r . 2 d I n t e r f e r e n c e 5 0 ( 1 9 6 9 ) .


    4
          T. C. A. 2 8 - 3 - 1 0 4 ( 1 9 8 0 ) r e a d s : " Pe r s o n a l t o r t a c t i o n s . -
    ( a ) Ac t i o n s f o r l i b e l , f o r i n j u r i e s t o t h e p e r s o n , f a l s e i mp r i s o n me n t ,
    ma l i c i o u s p r o s e c u t i o n , c r i mi n a l c o n v e r s a t i o n , s e d u c t i o n , b r e a c h o f
    ma r r i a g e p r o mi s e , a c t i o n s a n d s u i t s a g a i n s t a t t o r n e y s f o r ma l p r a c t i c e
    wh e t h e r s u c h a c t i o n s a r e g r o u n d e d o r b a s e d i n c o n t r a c t o r t o r t , c i v i l
    a c t i o n s f o r c o mp e n s a t o r y o r p u n i t i v e d a ma g e s , o r b o t h , b r o u g h t u n d e r t h e
    f e de r a l c i vi l r i ght s s t a t ut e s , a nd a c t i ons f or s t a t ut or y pe na l t i e s s ha l l
    b e c o mme n c e d wi t h i n o n e ( 1 ) y e a r a f t e r c a u s e o f a c t i o n a c c r u e d . "

                                                              8
d e a l s wi t h bus i ne s s a nd pr ope r t y l os s e s whi c h a r e gove r ne d b y

t h e t h r e e - ye a r l i mi t a t i on pe r i od of T. C. A. §28- 3- 105, a nd t h e

l i mi t a t i ons pe r i od f or t he a na l ogous t or t of i nt e r f e r e nc e wi t h

a c on t r a c t ua l r e l a t i ons hi p i s t hr e e ye a r s .    W c onc l ude t he
                                                                       e

t hr e e - ye a r s t a t ut e o f l i mi t a t i ons woul d a ppl y.       Se e Car r ut h e r s

Re a d y - M x , I nc . v . Ce me nt M ons Loc al 520 , 779 F.2d 320 ( 6 t h
            i                         as

Ci r . 1 985) ;        Gi f f or d v . Ci t y of Gat l i nbur g, 900 S. W 2d 293
                                                                         .

( Te n n . App. 1995) .

                 Fi na l l y, de f e nda nt a r gue s pl a i nt i f f ' s c l a i m woul d b e

b a r r e d unde r t he doc t r i ne of j us t i f i c a t i on.        I t a r gue s i t s

a c t i o n s we r e pr i vi l e ge d a nd j us t i f i e d, a nd i n f a c t i t ha d s u c h

d u t y unde r a ny of t he s e c i r c ums t a nc e s , i . e . , whe n a pe r s on

s t a n d s i n a pos i t i on of r e s pons i bi l i t y t o a not he r , whe n t he

i n t e r f e r e nc e i s t o pr ot e c t t he publ i c we l f a r e , a nd whe n one

h a s a dut y t o pr ot e c t t h e we l f a r e of a not he r .           M f f or d v . Ci t y
                                                                            e

o f Du p ont oni a, 49 Te nn. App. 349, 354 S. W 2d 823 ( 1961) .
                                                .

        Es s e nt i a l l y, De f e nd a nt a r gue s i t ha d t he r i ght t o t e l l

M l o n e of Col l i ns '
 a                             a c t i v i t i e s be c a us e M l one wa s a c us t ome r
                                                                a

a n d s t oc khol de r i n t he b a nk a nd wa s a gua r a nt or of W a nd W
                                                                     SE     ST

not e s .     De f e nda nt f ur t he r a r gue s s umma r y j udgme nt i s

a pp r o p r i a t e on t hi s i s s u e be c a us e t he a l l e ge d s t a t e me nt s t h a t

Co l l i n s wa s s t e a l i ng M l one bl i nd a r e i na dmi s s i bl e he a r s a y a n d
                                  a

a r e n o t s ubj e c t t o c ons i de r a t i on on a mot i on f or s umma r y

j u d g me nt , T. R. C. P. Rul e 56. 06 a nd t ha t t he             r e ma i ni ng

a d mi s s i bl e e vi de nc e wou l d be a r out t he e l e me nt s of

j us t i f i c a t i on.

                 W c a nnot a gr e e .
                  e                           Fi r s t , M f f or d t e a c he s t ha t
                                                          e

j us t i f i c a t i on i s a ppr op r i a t e i f :

                 One who i s c h a r ge d wi t h r e s pons i bi l i t y f or t he

                                                  9
                 we l f a r e of a not he r i s pr i vi l e ge d pur pos e l y t o c a us e
                 hi m not t o pe r f or m a c ont r a c t , or t o e nt e r i nt o o r
                 c ont i nue a bus i ne s s r e l a t i on, wi t h a t hi r d pe r s on i f
                 t he a c t or ( a ) doe s not e mpl oy i mpr ope r me a ns a nd ( b )
                 a c t s t o p r ot e c t t he we l f a r e of t he ot he r . "

I d. , c i t i ng Re s t a t e me nt of         Tor t s , Vol . 4, Se c . 7 70.

                 Advi s i ng s ome one t ha t t he i r bus i ne s s a s s oc i a t e i s

s t e a l i ng t he m bl i nd i s a que s t i ona bl e ma nne r of i nf or mi ng of

p r o b l e ms wi t h a l oa n.         M e ove r , t he e vi de nc e t ha t ba nk
                                         or

o f f i c e r s s a i d Col l i ns wa s " s t e a l i ng [ hi m] bl i nd" i s not

n e c e s s a r i l y i na dmi s s i bl e .   Thos e s t a t e me nt s c oul d be

n o n h e a r s a y ope r a t i ve f a c t s whi c h a r e a dmi s s i bl e .     N. Cohe n, D.

Pa i n e , S. She ppe a r d, Te nne s s e e Law of Ev i de nc e , Se c ond

Ed i t i o n, 801. 5 ( 1990) .            " Ve r ba l a c t s " ma y c a us e l e ga l

c o n s e q ue nc e s whol l y a pa r t f r om t he t r ut h or f a l s i t y of t he

wo r d s .    An a na l ogy c a n be dr a wn t o a de f a ma t i on a c t i on, whe r e

t h e p l a i nt i f f mus t pr ove t he de f e nda nt s poke or wr ot e t he

d e f a ma t or y wor ds .       The p l a i nt i f f ' s pur pos e i s t o e s t a bl i s h

t ha t t he s t a t e me nt wa s ma de , n ot t o of f e r i t t o pr ove t he

t r u t h of t he ma t t e r a s s e r t e d i n t he s t a t e me nt .         Te nne s s e e La w

o f Ev i de nc e , I d.

                 The r e c or d p r e s e nt s a n i s s ue of ma t e r i a l f a c t a s t o

wh a t v e r s i on of e ve nt s oc c ur r e d.          Summa r y j udgme nt on t he

i s s u e of j us t i f i c a t i on i s not a ppr opr i a t e .

                 For t he f or e go i ng r e a s ons we a f f i r m t he Tr i a l

Co u r t ' s j udgme nt i n pa r t a nd va c a t e i n pa r t a nd r e ma nd f or

f u r t h e r pr oc e e di ngs i n a c c or da nc e wi t h t hi s opi ni on.

                 Cos t s o f a ppe a l a r e a s s e s s e d one - ha l f t o e a c h pa r t y .




                                                   10
                                        ________________________
                                        He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ ______________________
Do n T. M M r a y, J .
             c ur




_ _ _ _ _ _ _____________________
Ch a r l e s D. Sus a no, J r . , J .




                                        11